DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The general formula (a0-1) of claim 1 requires that at least one or R11 –R13 comprises a group having a carbon-carbon double bond, as Ct is a carbon atom which constitutes a carbon-carbon double bond. Formula (a0-r-1), which is a representation of the –(Ct(r11)(R12)(R!3) group and must require a carbon-carbon double bond, does not appear to define a structure comprising one. In the formula, Ra’110 is a linear or branches alkyl group having 1-12 carbon atoms and may be substituted by a halogen or comprise a hetero atom, and Ra’111is a group which form a 5-membered aliphatic monocyclic group or a group which forms a condensed polycyclic hydrocarbon group, neither of which included a carbon-carbon double bond  or Ct. 
The specification provides examples of the formula:

    PNG
    media_image1.png
    45
    257
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    317
    275
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    381
    277
    media_image3.png
    Greyscale

The examples demonstrate that the Ra’111 group comprises a 5 membered aliphatic group, which comprises a carbon-carbon double bond, or is condensed with an aromatic ring to form a polycyclic group. For purposes of examination, the claimed formula will be interpreted in this manner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being obvious over Arai et al (10,908,502).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Arai et al disclose a resist  composition comprising a resin, a solvent, an da PAG, wherein the resin includes units falling within the scope of the instant (a0-1), (a0-r-1), (a0-r-2), and (a0-r-3):

    PNG
    media_image4.png
    372
    280
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    78
    294
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    70
    274
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    71
    286
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    128
    265
    media_image8.png
    Greyscale


The units meet the limitations of the instant claims 1, 3, and 4, wherein the units is present in an amount falling within the scope of the instant claim 2:

    PNG
    media_image9.png
    94
    275
    media_image9.png
    Greyscale

The resist further includes a unit falling within the structural limitations of the instant formula (a0-2) of instant claims 5-8:

    PNG
    media_image10.png
    256
    288
    media_image10.png
    Greyscale

With respect to the PAG, the reference discloses that suitable PAGs have the following basic structure, wherein the R201 to R3 aryl groups may have a –S(=O)2-cyclic group substituent as required by the instant claims 1 and 9-16, including anions falling within the scope of the instant claims as well.


    PNG
    media_image11.png
    73
    282
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    186
    267
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    66
    264
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    58
    298
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    171
    264
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    185
    293
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    184
    273
    media_image17.png
    Greyscale

Exemplified compounds include –S(=O)2- and –O-CH2-C(=O)-O- linking groups, and demonstrate the equivalence of fluorinate alkyl and cyclic alkyl R’201 substituents.

    PNG
    media_image18.png
    100
    165
    media_image18.png
    Greyscale

The method of forming a pattern includes the steps as claimed:

    PNG
    media_image19.png
    227
    277
    media_image19.png
    Greyscale

Given the teachings of the reference it would have been obvious to one of ordinary skill in the art to prepare the material and perform the method of Arai et al choosing as the PAG, that having a –S(=O)2-cyclic group substituent as disclosed by the reference and discussed above. The resultant material and method would also meet the limitations of the instant claims.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al (2010/0129738) in view of Sakakibara et al (9,335,630).
Takemura et al disclose a resist composition comprising a solvent, a PAG, and a resin, wherein the resin includes a unit meeting the limitations of the instant (a0-r-1), (a0-r-3) of claims 1, 3, and 4, in an mount falling within the scope of the instant claim 2 (0<n<1.0, preferably 0.1<n<.5 ([0058]):


    PNG
    media_image20.png
    128
    282
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    249
    136
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    174
    127
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    160
    119
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    121
    123
    media_image24.png
    Greyscale

Additional units preferred includes those meeting the limitations of the instant claims 5-8:

    PNG
    media_image25.png
    112
    117
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    107
    278
    media_image26.png
    Greyscale

The method of forming a pattern meets the limitations of the instant claims 17 and 18:

    PNG
    media_image27.png
    113
    347
    media_image27.png
    Greyscale


The reference very broadly teaches suitable PAGs, with sulfonium salts of structure similar to that claimed employed in examples:

    PNG
    media_image28.png
    217
    289
    media_image28.png
    Greyscale

However, Sakakibara et al disclose a resist composition comprising triarysulfonium salts of structure similar to that preferred by the primary reference: 
    PNG
    media_image29.png
    222
    318
    media_image29.png
    Greyscale

These compounds are known PAGs for use in resist compositons with similar components. 
Given the teachings of the references, it would have beenm obvious to one of ordinary skill in the art prior to the effective filing dateof the instant invention to prepare the material of Takemura et al, choosing as the PAG, that taught to be known and advantageous for similar compositions by Sakakibara et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching similar polymers and PAGs are cited on the PTO-892.

The resusltant material and method would also meet the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722